Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  March 09, 2017

The Court of Appeals hereby passes the following order:

A17D0294. IN RE: ESTATE OF JIMMY BANKS.

      Jimmy D. Banks, Jr., filed this discretionary application from the order of the
Meriwether County Probate Court setting aside a prior order and rescheduling a
hearing in this probate matter. We, however, lack jurisdiction.
      As Banks has already been informed, he has no right to appeal to this Court an
order of the Meriwether County Probate Court.1 See OCGA § 15-9-123 (a) & 15-9-
120 (2) (limiting the right of direct appeal in probate matters to those counties with
a population greater than 90,000 persons). Rather, final orders of the probate court
are to be appealed to the superior court. See OCGA § 5-3-2 (a).
      The Georgia Constitution provides that “[a]ny court shall transfer to the
appropriate court in the state any civil case in which it determines that jurisdiction or
venue lies elsewhere.” Ga. Const. of 1983, Art. VI, Sec. I, Par. VIII; Bosma v.
Gunter, 258 Ga. 664, 665 (373 SE2d 368) (1988). Although appellate jurisdiction in
this action lies in the superior court, such appeals are limited to final judgments. See
OCGA § 5-3-2; Driver v. State, 198 Ga. App. 643, 644 (402 SE2d 524) (1991).
Because the order at issue is not a final judgment, there is no basis for transferring


      1
        Banks filed a previous application for discretionary appeal from the probate
court’s order granting a motion to establish ownership of property, which was
dismissed on the same basis. See Case Number A17D0242, dismissed February 2,
2017.
this application to the superior court. Accordingly, this application is hereby
DISMISSED for lack of jurisdiction.


                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       03/09/2017
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.